DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19, 20 is objected to because of the following informalities:  
Claim 19 “a conductive and adhesive material fills a gap between said two portions of the folded metal plate” is confusing because claim 17 recites “there is no gap between any two portions of the conductive casing”.  
Claim 20 is included because of its dependency
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blow et al (US 2017/0309394).
Re claim 1, Blow et al disclose magnetic device comprising: a body (115); and at least one conductive layer (500, 700), wherein the at least one conductive layer is formed on the body (Fig 4), 
Re claim 2. The magnetic device according to claim 1, wherein the body comprises a magnetic body [0013], wherein a coil (310) is disposed in the magnetic body (Fig 3).
Re claim 3, wherein the at least one conductive layer covers the top surface of the body and extends to a bottom surface of the body via a lateral surface of the body (Fig 4).
Re claim 4, wherein the at least one conductive layer covers the top surface of the body and extends to four lateral surfaces of the body (Fig 6).
Re claim 7, wherein the at least one conductive layer is made of conductive and adhesive material that is coated on the body for shielding the magnetic device [0079].
Re claim 8, wherein a lead frame (120) is disposed on a first lateral surface of the magnetic body, wherein a total length of an extended length of the conductive layer on the first lateral surface of the magnetic body and an extended length of the lead frame on the first lateral surface of the magnetic body is greater than 40% of the length of the first lateral surface of the magnetic body (Fig 4).
Re claim 9, wherein a first electrode (120), a second electrode(120)  and a third electrode (430, 420) are disposed on the bottom surface of the magnetic body, wherein the first electrode and the second electrode are electrically connected to the coil [0066], and the third electrode is electrically connected to the at least one conductive layer (Fig 2H), wherein a width of the third electrode (420) is greater than a width of each of the first electrode and the second electrode, respectively (Fig 2d).
Re claim 10, wherein an insulating layer (410) is disposed on the magnetic body (Fig 7), wherein the at least conductive layer is formed on the insulating layer for shielding the magnetic device [0074].
Re claim 13, wherein the at least one conductive layer comprises a metal layer that is made of at least one of the following metal materials: Cu [0048], Al, Ni, Fe, Sn and Ag.

Re claim 15, wherein the at least one conductive layer comprises a plurality of metal layers, wherein each two adjacent metal layers are made of different metal materials (steel, aluminum)[0048].
Re claim 16. wherein the plurality of metal layers comprises a first metal layer made of Cu (copper) and a second metal layer made of Fe (steel)[0048] and Ni.
Re claim 17, Blow et al disclose a magnetic device, comprising a body (115) and a coil (310) disposed in the body (Fig 3), wherein the body has a top surface, a bottom surface and a first lateral surface connecting the top surface and the bottom surface (Fig 1i) and a conductive casing (500, 700) disposed on the body for shielding the magnetic device (Fig 2d), wherein the conductive casing covers the top surface of the body and extends to a plurality of lateral surfaces of the body, wherein there is no gap between any two portions of the conductive casing (Fig 6).
Re claim 18, wherein the entire conductive casing is made of metal [0048].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow et al (US 2017/0309394).


	The limitations of “electroplated”, “sputtered” have been considered, but does not result in a structural difference. It would have been obvious to one of ordinary skill in the art at the time the invention was made to electroplate or sputter on the body of Blow et al for streamline manufacturing, the presence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to that product.  In re Stephens 145 USPQ 656 (CCPA 1965).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow et al (US 2017/0309394) in view of Jeong et al (US 2018/0132390).
	The teaching as discussed above does not disclose wherein the at least conductive layer is made of conductive and adhesive material that is coated on the insulating layer for shielding the magnetic device.
Jeong et al teach the use of a conductive layer (50) which is made of conductive and adhesive material [0052] for shielding the magnetic device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the conductive and adhesive material for reducing weight.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow et al (US 2017/0309394) in view of Hsu (US 6,269,008)

Hsu teaches the use of a conductive and adhesive material fills a gap (18) between said two portions of the folded metal plate (Fig 1)(col. 2, lines 28-31). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the conductive adhesive with the gap of Blow et al for provide greater barrier against the propagation of electromagnetic energy. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow et al (US 2017/0309394) in view of Hsu (US 6,269,008) and Gao et al (US 2020/0131405).
The teaching as discussed above does not disclose wherein the conductive and adhesive material comprises graphene glue.
Gao et al teach the use of conductive and adhesive material comprises graphene glue [0132]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the graphene glue for the modified conductive plate of Blow et al for preventing bubble.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG V NGO/Primary Examiner, Art Unit 2847